Peter Licavoli v. Commissioner.Licavoli v. CommissionerDocket No. 58056.United States Tax CourtT.C. Memo 1956-187; 1956 Tax Ct. Memo LEXIS 105; 15 T.C.M. 998; T.C.M. (RIA) 56187; August 15, 1956John F. Noonan, Esq., for the petitioner. Thomas N. Chambers, Esq., for the respondent.  MURDOCK Memorandum Opinion MURDOCK, Judge: The Commissioner determined a deficiency of $42,733.86 against the petitioner for the calendar year 1947 and also an addition to the tax under section 293(b) in the amount of $21,366.93. The petitioner assigned as error the action of the Commissioner in determining the deficiency at a time when the statute of limitations already barred assessment and collection of the tax. The Commissioner is now offering no defense to this assignment of error but admits that the notice of deficiency mailed March 1, 1955, was not mailed within the three-year period after the filing of the return, as required by section 275(a). He1956 Tax Ct. Memo LEXIS 105">*106  does not claim that any extension was granted to him or that there is now any other circumstance which suspended or interfered with the running of the three-year period for assessment and collection of this tax. He has moved for a decision on the pleadings. Decision of no deficiency will be entered.